Citation Nr: 1706721	
Decision Date: 03/06/17    Archive Date: 03/16/17

DOCKET NO.  12-16 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for left tibial motor neuropathy (claimed as left lower extremity peripheral neuropathy), as secondary to the service-connected bilateral knee, bilateral foot, and back disabilities.


ATTORNEY FOR THE BOARD

L. Silverblatt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from December 1989 to April 1990 and from January 1995 to February 1996.  The Veteran is the recipient of the Parachutist Badge. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision from the Department of Veterans' Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  Jurisdiction has since been transferred to the RO in Indianapolis, Indiana.

In a May 2012 VA Form 9, the Veteran elected to have a Board hearing by videoconference.  The Veteran was sent notification in September 2016 that his videoconference hearing would be held on November 15, 2016.  The Veteran failed to appear for his hearing and to date, has not requested a new Board hearing.  Accordingly, the Board considers his hearing request to be withdrawn.  38 C.F.R. § 20.704 (d) (2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking service connection for a left tibial motor neuropathy condition (claimed as lower extremity peripheral neuropathy).  Specifically, the Veteran contends that his disability was caused or aggravated by his service-connected bilateral degenerative joint disease, metatarsalgia, and pes planus of the feet, status post stress fracture of the left foot; bilateral tendonitis and arthritis of the knees; low back strain with possible pars defect; right and left lower extremity radiculopathy of the sciatic nerve associated with low back pain and possible pars defect; and right and left lower extremity radiculopathy of the femoral nerve associated with low back strain and possible pars defect.  The Board concludes that a new VA examination is necessary before a decision can be reached on this matter.

On VA examination in May 2011, the Veteran reported tingling from his thighs to his feet beginning in 1997.  The examiner diagnosed the Veteran with left tibial motor neuropathy and opined that this peripheral neuropathy condition was not caused by or a result of the Veteran's service-connected degenerative joint disease, metatarsalgia, and pes planus right foot, left foot, or patellar tendonitis with arthritis right and left knee.  The examiner explained that peripheral neuropathy is caused by nerve damage and can result from problems such as traumatic injuries, infections, metabolic problems, exposure to toxins, and diabetes.  The examiner further explained that it was not always easy to pinpoint the cause of peripheral neuropathy because a number of factors could cause neuropathies including traumas such as motor vehicle accidents, falls, or sports injuries which could sever or damage peripheral nerves.  The examiner concluded that after an extensive literature review, he was unable to find any documentation in support that tibial neuropathy was caused by degenerative joint disease, metatarsalgia, and pes planus or patellar tendonitis with arthritis of the knees.  No opinion was given in regard to whether the Veteran's left tibial motor neuropathy was aggravated by his service-connected knee and/or foot disabilities. 

In his May 2012 VA Form 9, the Veteran reported that he had told his May 2011 VA examiner that he had problems with his feet and knees while in service.  The Veteran reiterated that the examiner noted that peripheral neuropathy was caused by traumatic injury.  The Veteran stated that his service treatment records showed several complaints related to his feet, including a stress fracture.  He stated that he was jumping from planes as well, causing more damage to his feet and knees.  The Veteran argued that no opinion had been asked about his feet and about his jumping from planes regarding his peripheral neuropathy.  The Veteran emphasized that the examiner had stated that it was not easy to pinpoint the cause of the neuropathy and the Veteran posed that his feet, back, or knees could be the cause.

The Veteran was afforded a subsequent VA examination in September 2015.  The Veteran reported injuring his back during service and, after discharge, an onset of radiating pain down his left leg that had continued over the years.  The examiner confirmed the diagnosis of left tibial motor neuropathy and opined that the Veteran's peripheral neuropathy condition was less likely than not a result of his service-connected knee and foot disabilities.  The examiner explained that he found no evidence that the Veteran's left tibial neuropathy was related to his knee or foot disabilities.  The examiner noted that the etiology was not clear and that the Veteran was being evaluated for polyneuropathy with vague lower and upper extremity symptoms, not likely related to his foot condition.  The Veteran's manifestations of peripheral neuropathy were mild and the examiner was unable to find evidence of a baseline establishment with any subsequent aggravation.  The examiner stated that he was unable to find any evidence of aggravation or worsening due to the Veteran's service-connected conditions.

The Board finds that the VA opinions currently of record are not adequate to decide the claim.  Both VA examinations fail to address the Veteran's history as a parachutist, foot injuries incurred in service, and whether the Veteran's left tibial motor neuropathy is at least as likely as not caused by his active duty service, specifically to include his time spent as a parachutist.  Further, the Board finds that clarification is necessary as to the nature and etiology of the diagnosed disability.  As such, the Veteran should be afforded a new VA examination to determine whether his left tibial motor neuropathy is directly related to his active service, or if his left tibial motor neuropathy is caused or aggravated by his service connected bilateral degenerative joint disease, metatarsalgia, and pes planus of the feet; status post stress fracture of the left foot; and/or bilateral patellar tendonitis with arthritis of the knees.  A clear rationale should be provided as to whether the Veteran's left tibial motor neuropathy was caused or aggravated by the Veteran's service-connected knee and foot disabilities.

Finally, the Board finds that the Veteran's statements in his May 2012 VA Form 9 and September 2015 VA examination raise an alternate theory of entitlement to service connection for his left tibial motor neuropathy.  Specifically, that the Veteran's left tibial motor neuropathy is caused or aggravated by his service-connected back disabilities, to include low back strain and possible pars defect; right and left lower extremity radiculopathy of the sciatic nerve associated with low back pain and possible pars defect; and right and left lower extremity radiculopathy of the femoral nerve associated with low back strain and possible pars defect.  The Board notes that in a February 2012 VA examination report for the Veteran's service-connected back disabilities, the Veteran reported that his back pain would intermittently radiate down the back of both legs to his feet and that he experienced intermittent numbness and tingling on the top of his feet and toes.  On remand, the examiner should address the statements made by the Veteran in the February 2012 VA examination, the May 2012 VA Form 9, and the September 2015 VA examination report attributing his left tibial motor neuropathy to his service-connected back disabilities.  
Prior to the above development, with the Veteran's assistance, the RO should obtain any outstanding records of pertinent private and VA treatment.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers that have treated him for his left tibial motor neuropathy.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  After completing the above, schedule the Veteran for a VA examination to assess the etiology of his currently diagnosed left tibial motor neuropathy.  The electronic file, including a copy of this REMAND, must be made available to and be reviewed by the examiner.  The examiner should be asked to respond to the following:

(a)  Determine whether it is at least as likely as not (i.e., at least 50 percent probability) that the Veteran's left tibial motor neuropathy either began during or was otherwise caused by his active service.  Please explain why or why not.

In rendering the requested opinion, the examiner is asked to specifically address the Veteran's military occupational specialty as a parachutist and injuries to the Veteran's feet as documented in the Veteran's service treatment records.

(b)  If the Veteran's left tibial motor neuropathy is not directly related to service, determine whether it is at least as likely as not (i.e., at least 50 percent probability) that the Veteran's left tibial motor neuropathy is caused by the Veteran's service-connected disabilities, namely, bilateral degenerative joint disease, metatarsalgia, and pes planus of the feet, status post stress fracture of the left foot; bilateral tendonitis and arthritis of the knees; low back strain with possible pars defect; right and left lower extremity radiculopathy of the sciatic nerve associated with low back pain and possible pars defect; and right and left lower extremity radiculopathy of the femoral nerve associated with low back strain and possible pars defect.  

Please explain why or why not.

In rendering the requested opinions concerning the Veteran's service-connected back disabilities, the examiner should address the statements given by the Veteran in the February 2012 VA examination report, the May 2012 VA Form 9, and the September 2015 VA examination report attributing his symptoms of left tibial motor neuropathy to his back pain.

(c)  If not caused by the above service-connected disabilities, opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's left tibial motor neuropathy was permanently worsened beyond normal progression (aggravated) by the Veteran's service-connected bilateral degenerative joint disease, metatarsalgia, and pes planus of the feet, status post stress fracture of the left foot; bilateral tendonitis and arthritis of the knees; low back strain with possible pars defect; right and left lower extremity radiculopathy of the sciatic nerve associated with low back pain and possible pars defect; and right and left lower extremity radiculopathy of the femoral nerve associated with low back strain and possible pars defect.

Please explain why or why not.  

If the examiner finds that the Veteran's left tibial motor neuropathy was aggravated by a service-connected disability, the examiner must identify the baseline level of the disability that existed before aggravation by the service-connected disability occurred.

3.  After completing the above development and any other action deemed necessary, adjudicate the Veteran's claim for entitlement to service connection for left tibial motor neuropathy, to include as secondary to his service-connected bilateral knee, bilateral foot, and back disabilities.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case.  The matter should then be returned to the Board for appropriate appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


